                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-61858-rk
Ashley D. Schramm                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-6                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 13, 2019
                                      Form ID: 309A                      Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 15, 2019.
db             +Ashley D. Schramm,    11590 Market St,    Uniontown, OH 44685-9459
26231492       +AT&T Uverse,    208 S Akard St,    Dallas, TX 75202-4206
26231496       +CNAC OH130,    777 Canton Rd,    Akron, OH 44312-2606
26231495       +Cassandra Schramm,    148 Moore Rd,    Akron, OH 44319-3732
26231497       +Dominion Energy,    120 Tredegar St,    Richmond, VA 23219-4306
26231498       +GC Services,    6330 Gulfton St,    Houston, TX 77081-1198
26231502       +Sam Pankonien,    c/o Iron County Sheriff’s Office,    #2 South Sixth Street,
                 Crystal Falls, MI 49920-1442

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: rebecca@sremacklaw.com Sep 13 2019 22:32:27      Rebecca J. Sremack,
                 Sremack Law Firm,   2745 S. Arlington Road,    Akron, OH 44312
tr             +EDI: QAPSILAGY.COM Sep 14 2019 02:08:00      Anne Piero Silagy, Esq.,    Canton,
                 1225 South Main Street Suite 1,    North Canton, OH 44720-4247
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Sep 13 2019 22:34:09       Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,   Suite 441,   Cleveland, OH 44114-1234
26231494       +EDI: CAPITALONE.COM Sep 14 2019 02:08:00      Capital One Bank USA NA,    PO Box 30281,
                 Salt Lake City, UT 84130-0281
26231499        EDI: IIC9.COM Sep 14 2019 02:08:00      IC Systems Collections,   PO Box 64378,
                 Saint Paul, MN 55164-0378
26231503       +EDI: NEXTEL.COM Sep 14 2019 02:08:00      Sprint,   6480 Sprint Pkwy,
                 Overland Park, KS 66251-6106
                                                                                              TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26231493*        +AT&T Uverse,   208 S Akard St,   Dallas, TX 75202-4206
26231500*         IC Systems Collections,   PO Box 64378,   Saint Paul, MN 55164-0378
26231501*         IC Systems Collections,   PO Box 64378,   Saint Paul, MN 55164-0378
                                                                                                                    TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 13, 2019 at the address(es) listed below:
              Anne Piero Silagy, Esq.   asilagycourt@neo.rr.com, asilagy@ecf.axosfs.com
              Rebecca J. Sremack   on behalf of Debtor Ashley D. Schramm rebecca@sremacklaw.com
                                                                                            TOTAL: 2
Information to identify the case:
Debtor 1              Ashley D. Schramm                                                 Social Security number or ITIN        xxx−xx−5259
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Ohio
                                                                                        Date case filed for chapter 7 9/11/19
Case number:          19−61858−rk


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Ashley D. Schramm

2.      All other names used in the aka Ashley Deova Schramm, aka Ashley Ford
        last 8 years                Schramm

3.     Address                               11590 Market St
                                             Uniontown, OH 44685

4.     Debtor's attorney                     Rebecca J. Sremack                                     Contact phone 330−644−0061
                                             Sremack Law Firm
       Name and address                      2745 S. Arlington Road                                 Email: rebecca@sremacklaw.com
                                             Akron, OH 44312

5.     Bankruptcy trustee                    Anne Piero Silagy Esq.                                 Contact phone (330) 526−8221
                                             Canton
       Name and address                      1225 South Main Street Suite 1                         Email: asilagycourt@neo.rr.com
                                             North Canton, OH 44720
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Ashley D. Schramm                                                                                                Case number 19−61858−rk


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                Hours open:
                                                Ralph Regula U.S. Courthouse                                  9:00 AM − 4:00 PM
    Documents in this case may be filed at this 401 McKinley Avenue SW
    address. You may inspect all records filed Canton, OH 44702                                               Contact phone 330−458−2120
    in this case at this office or online at
    www.pacer.gov.
    www.ohnb.uscourts.gov.                                                                                    Date: 9/13/19

7. Meeting of creditors                          October 29, 2019 at 01:30 PM                                 Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a later date.   U.S. Bankruptcy Court, Room
    questioned under oath. In a joint case,      If so, the date will be on the court docket.                 194, Ralph Regula U.S.
    both spouses must attend. Creditors may
    attend, but are not required to do so.                                                                    Courthouse, 401 McKinley Ave
                                                 *** Valid photo identification required ***                  SW, Canton, OH 44702
                                                 *** Proof of Social Security Number required ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 12/30/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                            Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as          conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
